Name: 1999/802/EC: Council Decision of 22 October 1999 on the acceptance of amendments to the Convention for the Protection of the Mediterranean Sea against Pollution and to the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft (Barcelona Convention)
 Type: Decision
 Subject Matter: parliamentary proceedings;  environmental policy;  deterioration of the environment;  European Union law;  natural environment
 Date Published: 1999-12-14

 Avis juridique important|31999D08021999/802/EC: Council Decision of 22 October 1999 on the acceptance of amendments to the Convention for the Protection of the Mediterranean Sea against Pollution and to the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft (Barcelona Convention) Official Journal L 322 , 14/12/1999 P. 0032 - 0043COUNCIL DECISIONof 22 October 1999on the acceptance of amendments to the Convention for the Protection of the Mediterranean Sea against Pollution and to the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft (Barcelona Convention)(1999/802/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3), thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Community is a Contracting Party to the Convention for the Protection of the Mediterranean Sea against Pollution, hereinafter referred to as the "Barcelona Convention"(2), and has also concluded four of the Protocols adopted within the framework of the Convention, namely the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft(3), the Protocol concerning Cooperation in Combating Pollution by Oil and other Harmful Substances(4), the Protocol for Protection against Pollution from Land-based Sources(5) and the Protocol concerning Specially Protected Areas(6);(2) The Commission took part on behalf of the Community, within the framework of the working party set up by the Contracting Parties to the Barcelona Convention, in the negotiations on the revision of the Barcelona Convention and the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft, hereinafter referred to as the "Protocol";(3) The Community needs to commit itself at international level in those areas covered by the revised Convention and Protocol which fall within its jurisdiction;(4) Under Article 174 of the Treaty, Community policy on the environment contributes to the pursuit of the objectives, inter alia, of preserving, protecting and improving the quality of the environment and promoting measures at international level to deal with regional or worldwide environmental problems;(5) The area covered by the amendments to the Barcelona Convention and the Protocol falls at least partly within the Community's jurisdiction; the Community has adopted several directives in this area; it is also a Contracting Party to many international Conventions in this field; the Community is taking steps in this context to ensure that the conclusion of these international agreements neither conflicts with, nor alters the scope of, current Community law;(6) Community accession to the revised Barcelona Convention and Protocol will help to attain the objectives set out in Article 174 of the Treaty;(7) The revised Barcelona Convention and Protocol were adopted and opened for signature by the Contracting Parties at the Conference of Plenipotentiaries held in Barcelona on 9 and 10 June 1995;(8) The Community has signed alongside the Member States the revisions to the Barcelona Convention and the Protocol for the prevention of pollution by dumping from ships and aircraft,HAS DECIDED AS FOLLOWS:Article 1The amendments to the Barcelona Convention for the Protection of the Mediterranean Sea against Pollution and the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft are hereby approved on behalf of the Community.The texts of the said amendments are attached to this Decision.Article 2The President of the Council is hereby authorised to notify the acceptance, on behalf of the Community, of the amendments to the Convention for the Protection of the Mediterranean Sea against Pollution and the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft in accordance with Article 16 of the Convention for the Protection of the Mediterranean Sea against Pollution(7).Article 3This Decision shall be published in the Official Journal of the European Communities.It shall take effect on the day of its adoption.Done at Luxembourg, 22 October 1999.For the CouncilThe PresidentS. MÃ NKÃ RE(1) OJ C 219, 30.7.1999, p. 186.(2) Decision 77/585/EEC, OJ L 240, 19.9.1977, p. 1.(3) Decision 77/585/EEC, OJ L 240, 19.9.1977, p. 1.(4) Decision 81/420/EEC, OJ L 162, 19.6.1981, p. 4.(5) Decision 83/101/EEC, OJ L 67, 12.3.1983, p. 1.(6) Decision 84/132/EEC, OJ L 68, 10.3.1984, p. 36.(7) The date of entry into force of the amendments to the Convention for the Protection of the Mediterranean Sea against Pollution and to the Protocol for the Prevention of Pollution by Dumping from Ships and Aircraft will be published in the Official Journal of the European Communities by the General Secretariat of the Council of the European Union.